Citation Nr: 0330164	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  91-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 24, 
1997 for the grant of a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Roman P. Mosqueda, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1950 and from December 1950 to December 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Los Angeles, 
California, which granted service connection and a 70 percent 
rating for PTSD, effective from February 24, 1997.  In a July 
2000 rating decision, the RO granted a TDIU rating, effective 
from February 24, 1997, but denied the veteran's claim for an 
earlier effective date for service connection for PTSD.  The 
veteran disagreed with the effective dates assigned for 
service connection for PTSD and his TDIU rating.  He later 
perfected his appeal from the RO's denial of his earlier 
effective date claims.  

In December 2000, the Board remanded this case to the RO in 
order for the veteran to clarify his desires concerning 
representation in this appeal and to arrange for a 
videoconference hearing that he had requested in November 
2000.  In a March 2001 rating decision, the RO granted a 100 
percent rating for PTSD, effective from February 24, 1997.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO (i.e. a Travel Board hearing) in 
September 2001.  In September 2002, the Board remanded the 
case to the RO for further procedural and evidentiary 
development.  The case was subsequently returned to the 
Board.

During the course of the appeal period, a number of other 
issues have been raised and addressed by the RO, including 
claims of service connection and special monthly 
compensation.  However, the sole issues developed for 
appellate review are those listed on first page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The Board denied the veteran's April 1984 claim for 
service connection for PTSD in a March 1986 decision. 

3.  The Board denied the veteran's subsequent claim for 
service connection for PTSD in a November 1996 decision.  The 
veteran did not initiate an appeal upon notice of the denial.

4.  The veteran's motion for reconsideration of the November 
1996 Board decision was denied in October 1997.  

5.  The RO received the veteran's application to reopen a 
claim for service connection for PTSD on February 24, 1997.

6.  In a May 2000 rating decision, the RO reopened the claim 
for service connection for PTSD, and granted service 
connection for PTSD, effective February 24, 1997.

7.  The RO has rated PTSD 100 percent disabling since 
February 24, 1997.

8.  The Department of Defense casualty reports received in 
April 2000 do not constitute "official service department 
records which presumably have been misplaced."

9.  On May 22, 2000, the veteran filed a formal claim for a 
TDIU rating, and the RO thereafter granted such benefit 
effective February 24, 1997.  An informal claim for a TDIU 
rating before that date is not shown, nor did service-
connected disabilities prevent substantially gainful 
employment prior to February 24, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 
1997 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2002).

2.  The criteria for an effective date earlier than February 
24, 1997, for a TDIU rating, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided with adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the May 2000 rating decision, the 
July 2000 rating decision, the August 2000 statement of the 
case, the Travel Board hearing in September 2001, a September 
2002 Board remand, a March 2003 supplemental statement of the 
case, and in letters dated in March 2001 and October 2002 
have provided the veteran with sufficient information 
regarding the applicable rules.  These documents are 
incorporated by reference.  The veteran and his 
representative have submitted written arguments and 
testimony.  The letters, the Board hearing, the Board remand, 
the statement of the case, and the supplemental statement of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  By a statement dated in April 2003, the 
veteran indicated that he felt he had stated his case 
completely.

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Huston 
v. Principi, No. 01-575 (U.S. Vet. App. July 11, 2003). 

Factual Background

The veteran served on active duty from August 1947 to July 
1950 and from December 1950 to December 1953, including 
service in Korea.  Service personnel records do not reflect 
that he was awarded any combat citations.  Records do not 
show that he was awarded the Bronze Star Medal.

The veteran's service medical records are of record.  A 
review of such records shows that in a January 1953 
consultation request, the examiner indicated that the veteran 
had passive aggressive reaction with questionable mental 
deficiency.  On separation medical examination in December 
1953, the veteran's psychiatric system was listed as normal.  
No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included S-1 (normal) for the 
psychiatric system.  Service medical records are negative for 
a diagnosis of a chronic psychiatric disorder.  

In June 1964, the RO received the veteran's claims for 
service connection for residuals of head trauma, brain 
damage, and headaches.  The veteran did not mention a 
psychiatric disorder.

At a September 1964 VA examination, the examiner diagnosed 
cephalgia, psychogenic, conversion reaction with vasomotor 
disturbances, migrainoid in character without anorexia, 
nausea and vomiting.

In an October 1964 rating decision, the RO established 
service connection for tonsillectomy, rated 0 percent 
disabling.

In a March 1966 decision, the Board denied service connection 
for psychogenic cephalgia.

By a letter dated in May 1975, a private physician, E. Rubin, 
M.D., indicated that the veteran was disabled due to 
orthopedic disabilities and anxiety reaction.

In April 1984, the veteran submitted claims for service 
connection for a variety of conditions including PTSD.  He 
said that during service he was a combat engineer on the 
front lines and saw many of his buddies "humaniated".

At an August 1984 VA psychiatric examination, the veteran 
reported that during service in Korea, while on patrol duty, 
he was struck on the head by a rifle butt and knocked 
unconscious.  He said his buddy killed the Chinese person who 
had attacked him.  He related that during service he lost 
quite a few of his buddies, and once started to drink from a 
stream but then saw dead bodies in it.  He said that after 
service he went to prison for burglary.  He complained of 
headaches.  The diagnoses were cephalgia, probably tension 
headaches, and borderline personality, with a history of 
seven and a half years in prison for burglary.  PTSD was not 
diagnosed.

By a statement dated in October 1984, the veteran asserted 
that he was in combat during service in Korea, when he was 
assigned to the 25th Infantry Division, 65th Combat 
Engineering Battalion.

In a March 1986 decision, the Board denied the veteran's 
claim for service connection for PTSD.  The Board determined 
that the evidence did not reflect that the veteran had been 
diagnosed with PTSD.

Private medical records dated in the 1980s and 1990s 
primarily relate to treatment for arthritis, heart disease, 
and chronic obstructive pulmonary disease.  A March 1991 
private medical record from Quincy Care Medical Center 
reflects that the veteran was treated for congestive heart 
failure, asthma, and anxiety.

By an affidavit dated in March 1994, the veteran's brother 
stated that he too served in Korea, in a different unit from 
the veteran.  He said that he and the veteran both saw 
extremely heavy combat duty during a spring offensive in 
Korea in 1951.

By a statement dated in August 1994, the veteran asserted 
that he was exposed to heavy combat during the Korean War, 
and that he was exposed to numerous incidents.  (He did not 
provide any details of such incidents.)  He subsequently 
submitted lay statements to the effect that his personality 
was different after service.

The first diagnosis of PTSD is dated in September 1994.  A 
private psychiatric evaluation performed in September 1994 by 
A.D. Kadoyan, M.D. reflects that the veteran complained of 
nightmares, seeing dead bodies covered with flies, and seeing 
a friend being blown up.  (The friend was not identified.)  
He reported being depressed all the time, and said his 
symptoms began in 1984.  The diagnosis was PTSD.

An October 1994 private medical record from K. K. Nazari, 
M.D. reflects that the veteran reported having flashbacks 
from the Korean War.  The diagnoses were cephalgia and 
insomnia.  

A VA hospital discharge summary dated in March 1995 reflects 
that the veteran was hospitalized after he complained of 
flashbacks.  He reported that during service in the Korean 
War he saw many of his colleagues being killed.  (The names 
of such individuals were not identified.)  It was noted that 
his memory was poor.  He said he had a past history of heavy 
alcohol consumption, and drank about a pint of whiskey daily 
for thirty years.  He stated that he stopped consuming 
alcohol about six years ago.  The discharge diagnoses were 
depression, rule out dementia and pseudodementia, PTSD, and 
rule out organic mood disorder.  Subsequent VA medical 
records reflect ongoing treatment for PTSD.  By a letter 
dated in October 1995, a VA physician stated that the veteran 
was currently receiving psychiatric care for "psychological 
damage received during the Korean War 1951-52" and noted 
that the veteran had been diagnosed with PTSD.

A March 1996 VA treatment note from the PTSD consultation 
clinic reflects that the veteran reported that he had severe 
catastrophic stressors of combat during service in the Korean 
War.  He described seeing his very close friend killed and 
then having to assume his position as a medic, and being 
faced with multiple situations in which he was not trained to 
help.  He reported that he had been sober since separation 
from service but had been unable to work since 1971 because 
of nightmares, intrusive memories, avoidance of reminders of 
combat, and hyperaroused states of irritability and an 
increased startle response.

By a letter dated in April 1996, a VA physician noted that 
the veteran had been treated for PTSD at the West Los Angeles 
VA Mental Hygiene Clinic since late March 1995.  He diagnosed 
PTSD and noted that the veteran had a continuous history of 
nightmares and flashbacks of incidents in service.  He said 
the veteran reported that he saw friends killed in combat and 
conditions in which he was in extreme danger of physical 
harm.

By a statement dated in July 1996, the veteran asserted that 
he was awarded the Bronze Star Medal, not Bronze Service 
Stars.  He said he had combat experience with the 65th Combat 
Engineers and operated on the front lines.

In a November 1996 decision, the Board reopened a claim of 
entitlement to service connection for PTSD and denied the 
claim on the merits, finding that the veteran did not have 
PTSD that was related to service.  The Board's decision was 
based on the finding that the veteran had not "engaged in 
combat with the enemy," nor had he presented credible 
supporting evidence of claimed stressors.  It was noted that 
names, dates and locations associated with claimed stressful 
events were not provided by the veteran in response to an RO 
request for same.  The veteran did not appeal this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In a statement received on February 24, 1997, the veteran 
requested that his claim of entitlement to service connection 
for PTSD be reopened based on new and material evidence.  He 
enclosed command reports of Headquarters, 65th Engineer 
Combat Battalion, dated July 1951, as well as morning reports 
from Company A, 65th Engineering Battalion reflecting that 
the veteran was assigned to that unit.  He contended that 
these documents demonstrated that his unit came under enemy 
fire and was on the front lines.

In September 1997, the veteran filed a motion for 
reconsideration of the Board's November 1996 decision.  In 
October 1997, the Board denied the motion.  

In a May 1998 rating decision, the RO denied service 
connection for PTSD.  The veteran appealed this decision.

By a statement dated in October 1998, the veteran reiterated 
that during his service in Korea, he was engaged in combat 
with the enemy.

By a letter dated in January 1999, a VA physician indicated 
that he was treating the veteran for PTSD.  He stated that 
the veteran was exposed to stressors as a medic in "combat 
sessions" and it was certain that the veteran's PTSD and 
anxiety disorder, not otherwise specified, resulted from 
these combat experiences.  He added, "These stressors are 
clearly documented in his military & medical records."

At a May 1999 RO hearing, the veteran reiterated many of his 
assertions.  He said he was assaulted by a Chinese person 
while he was minesweeping a minefield.  He related that he 
saw dead bodies, and said his unit was subjected to sporadic 
sniper fire.  He did not identify any other in-service 
stressors.

By a letter dated in August 1999, a VA doctor indicated that 
he had been treating the veteran for PTSD since 1995.  He 
related that the veteran reportedly was exposed to multiple 
combat traumas, including being struck on the head after 
being ambushed by enemy combatants, witnessing the deaths of 
Korean combatants and one civilian at close range, receiving 
sniper fire on multiple occasions, and clearing minefields in 
a battle zone.  He opined that the veteran was completely 
disabled and unemployable due to persistent and treatment-
resistant symptoms of PTSD.

In September 1999, the Board recognized that the veteran had 
attempted to reopen his claim of entitlement to service 
connection for PTSD in a statement received by VA in February 
1997.  The Board noted that the RO had denied the claim in 
May 1998 and that the veteran had perfected an appeal from 
that action.  The Board remanded the case so that the veteran 
could be provided with the pertinent law and regulations 
governing applications to reopen based on new and material 
evidence.

By statements dated in (and received in) February 2000, the 
veteran reported that during service in Korea, he was 
witnessed the death of G.C. on or about November 20, 1951 
which was particularly traumatic for him.  He said that he 
recently remembered the name of this soldier, and that he 
watched him die after stepping on a mine.

By a letter dated in March 2000, a VA physician noted that he 
was treating the veteran for PTSD.  He noted that the veteran 
reported witnessing the death of G.C. during service in 
Korea.  The VA doctor diagnosed PTSD based on this incident 
as well as the veteran's other reported combat traumas.  He 
added that the veteran was completely disabled and 
unemployable due to symptoms of PTSD.

In April 2000, the veteran submitted a copy of casualty 
reports from the Department of Defense reflecting that G.C., 
of the 65th Engineering Combat Battalion, 25th Division, was 
killed in action on November 20, 1951.

In a May 2000 rating decision, the RO established service 
connection for PTSD, effective February 24, 1997, rated 70 
percent disabling.  It was determined that the Department of 
Defense casualty reports constituted new and material 
evidence.

On May 22, 2000, the RO received the veteran's claim for a 
TDIU rating.  He said he was prevented from securing or 
following any substantially gainful occupation due to 
prostate cancer, PTSD, and heart disease.  He said he last 
worked full-time in October 1971.

By a statement dated in May 2000, the veteran said he had a 
problem with the RO's May 2000 rating decision, with respect 
to the effective date assigned.  He cited 38 C.F.R. 
§ 3.156(c).

In a July 2000 rating decision, the RO granted a TDIU rating, 
effective February 24, 1997, and denied an earlier effective 
date for a grant of service connection for PTSD.  

By a statement received in August 2000, the veteran appealed 
for an earlier effective date for a TDIU rating.  He noted 
that he had been receiving VA non-service-connected 
disability pension benefits since February 1994, and prior to 
that time was receiving disability benefits from the Social 
Security Administration (SSA).  He enclosed a copy of a July 
1984 letter from the SSA reflecting that he was awarded 
supplemental security income benefits.  In September 2000, he 
contended that an earlier effective date should be granted 
because service records came in after the VA's decision.

In December 2000, the Board remanded this case to the RO in 
order for the veteran to clarify his desires concerning 
representation in this appeal and to arrange for a 
videoconference hearing that he had requested in November 
2000.  

In a March 2001 rating decision, the RO granted a 100 percent 
rating for PTSD, effective from February 24, 1997.

At a September 2001 Travel Board hearing, the veteran's 
representative essentially contended that the effective date 
for a grant of service connection for PTSD should be either 
during service or at the time of his separation from service.

At the Board hearing, the veteran's representative submitted 
a brief in which he asserted that an earlier effective date 
of November 9, 1984 should be assigned for the grant of 
service connection for PTSD, as that was the date of the 
"original statement of the case," pursuant to 38 C.F.R. 
§ 3.156(c).  He contended that the following evidence was 
received after the RO's May 2000 rating decision and was new 
and material:  Department of Defense casualty reports, copies 
of award letters from the SSA, morning reports, and command 
reports.

In September 2002, the Board remanded the case to the RO 
primarily for the RO to consider the veteran's contentions 
relating to 38 C.F.R. § 3.156(c).

By a letter to the veteran dated in October 2002, the RO 
asked him to submit service records showing he was a combat 
medic and/or that he was engaged in combat with the enemy 
during his service in Korea.  He was also asked to submit 
evidence to establish the existence of his claimed stressful 
events.

By statements dated in October 2002, the veteran reiterated 
many of his prior assertions.  He contended that he had 
submitted documents such as command reports, morning reports, 
unit reports and casualty reports from the Department of 
Defense, which constituted official service department 
records which presumably had been misplaced, and that an 
earlier effective date should therefore be assigned pursuant 
to 38 C.F.R. § 3.156(c).  He enclosed a September 1993 
memorandum of consideration from the Army Board of Correction 
of Military Records.  Such document indicates that the 
veteran's military records were lost or destroyed in the 
National Personnel Records Center fire in 1973, and that the 
veteran's application for correction of military records was 
denied as it was not timely filed.

In a March 2003 supplemental statement of the case, the RO 
noted that the veteran's service records had not been 
misplaced, lost or mislaid, and that the veteran had not 
provided the name of G.C. to VA until February 2000.

Analysis

Earlier Effective Date for PTSD 

The veteran claims that an effective date prior to February 
24, 1997 should be assigned for the grant of service 
connection for PTSD.  Generally, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2002).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2) (2002).

A review of the record reflects that an original claim of 
entitlement to service connection for PTSD was received in 
April 1984, and that the Board denied this claim in a March 
1986 decision.  A subsequent claim for service connection for 
PTSD was denied by the Board in November 1996, on the basis 
that the veteran did not have PTSD that was related to 
service.  Reconsideration of the November 1996 decision was 
denied by the Board in October 1997.  As a timely appeal to 
the Court of Appeals for Veterans Claims of the Board's 
November 1996 decision was not filed, the Board concludes 
that such decision is final based on the evidence then of 
record.  38 U.S.C.A. §§ 7104, 7266 (West 2002).  Thus, 
generally, any effective date assigned cannot stem from the 
claim underlying that Board decision.  Lalonde v. West, 12 
Vet. App. 377, 381 (1999); 38 C.F.R. § 3.400(r) (2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108 (West 2002).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
While 38 C.F.R. § 3.156 has been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of 3.156 as 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

In a statement received on February 24, 1997, the veteran 
submitted an application to reopen his previously denied 
claim for service connection for PTSD.  In February 2000, for 
the first time, the veteran provided VA with the name of a 
fellow service member, G.C., whose death he witnessed during 
service in 1951.  In April 2000, the veteran submitted copies 
of casualty reports from the Department of Defense reflecting 
that G.C., of the 65th Engineering Combat Battalion, 25th 
Division, was killed in action on November 20, 1951.  These 
records were not previously associated with the veteran's 
file.  In a May 2000 rating decision, the RO determined that 
the Department of Defense casualty reports which verified the 
death of G.C. constituted new and material evidence, reopened 
the claim, and granted service connection for PTSD effective 
on February 24, 1997, the date of the veteran's reopened 
claim.

Although there is a prior final Board decision in this case, 
governing regulation provides as follows.
 
Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  

38 C.F.R. § 3.156(c) (2001).  The veteran contends that an 
earlier effective date should be assigned on this basis.

Further, 38 C.F.R. § 3.400(q)(2) provides that where new and 
material evidence consists of service department records 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  That is, the claim is considered a true 
"reopening" of the original claim and a review of the 
former disposition in light of the service department reports 
which were considered to have been lost or mislaid, and the 
award of benefits is made retroactive to the date of the 
original claim.  Spencer v. Brown, 4 Vet. App. 283, 293 
(1993).

The RO has essentially determined that the casualty reports 
from the Department of Defense are not "official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA," as defined by 
38 C.F.R. § 3.156(c), and the Board concurs.  These casualty 
reports are not the veteran's own service or personnel 
records, and they were not misplaced.  Rather, they are 
government records which were available throughout the 
veteran's repeated claims, but the veteran did not provide 
sufficient information for VA to verify any of his reported 
stressors with these records until February 2000.  
Verification of his claimed stressors was necessary as combat 
service had not previously been demonstrated.  38 C.F.R. 
§ 3.304(f) (2002).  In April 2000, his reported stressor of 
witnessing the death of a specific fellow service member was 
verified by these casualty reports, and his claim for service 
connection for PTSD was promptly reopened and granted in a 
May 2000 rating decision.

Hence, as the Board has determined that 38 C.F.R. § 3.156(c) 
is inapplicable in this case, the Board finds that the proper 
effective date for a grant of service connection for PTSD is 
February 24, 1997, the date of receipt of the first 
application to reopen the claim after the last prior final 
denial (the Board's November 1996 decision).  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q),(r) (2002).

Earlier Effective Date for a TDIU Rating 

The veteran's only established service-connected disabilities 
are residuals of a tonsillectomy, rated noncompensable, and 
PTSD, rated 100 percent disabling from February 24, 1997.  
The veteran did not have any compensable service-connected 
disabilities prior to February 24, 1997, the effective date 
of the award of service connection for PTSD.  The veteran's 
formal claim for a TDIU rating was received by the RO in May 
2000.  He briefly had a TDIU rating during the pendency of 
the appeal (during the period of time from the July 2000 
rating decision which awarded a TDIU rating (effective 
February 24, 1997) until a March 2001 rating decision which 
awarded a 100 percent schedular rating for PTSD (also 
effective February 24, 1997).  The RO's assignment of a 100 
percent schedular rating for PTSD on February 24, 1997 
essentially rendered the prior grant of a TDIU rating moot, 
as a TDIU rating may only be assigned where the schedular 
rating is less than total.  38 C.F.R. § 4.16 (2002).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2002); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2002).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2002).  Once service connection has been established, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157 (2002).

The appellant contends that he has been unemployable for many 
years due to PTSD, as evidenced by SSA records.  While it is 
clear that the veteran has been unable to work for many 
years, the Board notes that service connection for PTSD was 
not established until February 24, 1997.  The evidence does 
not reflect, nor does the veteran allege, that he is 
unemployable due to service-connected residuals of a 
tonsillectomy, and there is no evidence of a formal or 
informal claim for a TDIU rating dated prior to February 24, 
1997.  38 C.F.R. § 3.155 (2002).

Even assuming there was an implied claim for a TDIU rating on 
some date prior to February 24, 1997, the Board finds that 
before February 24, 1997 the veteran's only service-connected 
condition (residuals of tonsillectomy) did not prevent him 
from performing a gainful occupation.  Therefore, there is no 
basis for a TDIU rating prior to February 24, 1997.

The preponderance of the evidence is against the claim for an 
earlier effective date for a TDIU rating.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An effective date earlier than February 24, 1997 for a grant 
of service connection for PTSD is denied.

An effective date earlier than February 24, 1997 for a TDIU 
rating is denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

